Citation Nr: 0523636	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from August 1945 to 
November 1947, and from March 1951 to April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied service 
connection for the cause of the veteran's death.  Accrued 
benefits and eligibility to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 were also denied, but 
no appeal was initiated, except as to the denial of service 
connection for the cause of the veteran's death.

When the case was before the Board in September 2003, it was 
remanded for additional development of the record.  It was 
returned to the Board for appellate consideration in August 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its September 2003 remand, the Board specifically directed 
that the deceased veteran's sister be contacted and asked to 
identify the veteran's health care providers and provide 
authorization to obtain available records from Heardmont 
Nursing Home.  Although the sister's name (initials G.H.) and 
address are clearly set forth on the veteran's death 
certificate, there is no evidence that the veteran's sister 
was contacted.  As evidence of the veteran's medical 
treatment after service is relevant to the instant case, all 
attempts must be made to obtain such evidence prior to 
further appellate consideration of the appellant's claim.

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  When a Board remand is not 
complied with, as is the situation in this case, it is 
necessary to remand the case until full compliance is 
achieved.  Id.

The Board regrets that there is further delay in the 
resolution of this issue; however, its previous remand order 
must be carried out.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran's 
sister who is listed as the informant on 
his death certificate and obtain from her 
the names and addresses of medical care 
providers who have treated the veteran 
and the medical facilities where he 
received treatment.  Once this 
information is obtained, the appellant 
and/or the veteran's sister, or any other 
appropriate person, should be requested 
to provide the necessary authorization to 
allow release to VA of the veteran's 
available medical records, to include 
those from the Heardmont Nursing Home 
where the veteran was residing at the 
time of his death, as noted in his 
terminal hospital records.  The RO should 
obtain copies of these medical records 
for association with the claims folder.  
All attempts to obtain these records are 
to be documented in the claims folder, 
and the appellant is to be notified of 
unsuccessful efforts in this regard.

2.  Then, only if additional relevant 
medical evidence is obtained, the RO 
should arrange for a VA cardiologist to 
review the veteran's entire claims file, 
to include the service medical records, 
and offer opinions as to whether it is at 
least as likely as not that the blood 
pressure readings noted in the veteran's 
service medical records represent the 
onset of essential hypertension and, if 
so, whether there is an etiological 
relationship between essential 
hypertension and the cause of the 
veteran's death due to an acute 
myocardial infarction twenty-nine years 
after his separation from active duty 
service.  Complete rationale should be 
given for the medical opinions expressed 
and incorporated in a written statement 
that is to be associated with the 
veteran's claims file.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the appellant and her 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


